                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
ELISABETA MODY,

                      Plaintiff,

v.                                                          Case No: 6:19-cv-1460-Orl-37DCI

PREMIER EYE CLINIC, P.A.,

                      Defendant.


                            REPORT AND RECOMMENDATION
       This cause comes before the Court for consideration without oral argument on the

following motion:

       MOTION:        Joint Motion for Approval of FLSA Settlement Agreement
                      (Doc. 20)

       FILED:         January 2, 2020



       THEREON it is Recommended that the motion be GRANTED in part.

       I.     Background

       Plaintiff brought this action against Defendant for failure to pay overtime wages in

violation of the Fair Labor Standards Act (FLSA). Doc. 1. The parties subsequently filed a joint

motion to approve their settlement, to which they attached their settlement agreement. Docs. 20

(the Motion); 20-1 (the Agreement). Under the Agreement, Plaintiff will receive $1,675.00 in

unpaid wages, $1,675.00 in liquidated damages, and $6,835.00 in attorney fees and costs. Doc.

20-1. The parties argue that the Agreement represents a reasonable resolution of Plaintiff’s FLSA
claims, and the parties request that the Court grant the Motion and dismiss the case with prejudice.

Doc. 20.

       II.       Law

       The settlement of a claim for unpaid minimum or overtime wages under the FLSA may

become enforceable by obtaining the Court’s approval of the settlement agreement.1 Lynn’s Food

Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352-53 (11th Cir. 1982). Before approving

an FLSA settlement, the Court must scrutinize the settlement agreement to determine whether it is

a fair and reasonable resolution of a bona fide dispute of plaintiff’s FLSA claims. See id. at 1353-

55. In doing so, the Court should consider the following nonexclusive factors:

                The existence of collusion behind the settlement.
                The complexity, expense, and likely duration of the litigation.
                The state of the proceedings and the amount of discovery completed.
                The probability of plaintiff’s success on the merits.
                The range of possible recovery.
                The opinions of counsel.

See Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994).

The Court may approve the settlement if it reflects a reasonable compromise of the FLSA claims

that are actually in dispute. See Lynn’s Food Stores, 679 F.2d at 1354. There is a strong

presumption in favor of settlement. See Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977).2

       In addition to the foregoing factors, the Court must also consider the reasonableness of the

attorney fees to be paid pursuant to the settlement agreement “to assure both that counsel is


1
 The settlement of a claim for unpaid minimum or overtime wages under the FLSA may also
become enforceable by having the Secretary of Labor supervise the payment of unpaid wages.
Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1353 (11th Cir. 1982).
2
  The Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to the close of business on September 30, 1981. Bonner v. City of Prichard,
661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).




                                               -2-
compensated adequately and that no conflict of interest taints the amount the wronged employee

recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351-52 (11th Cir.

2009).3 The parties may demonstrate the reasonableness of the attorney fees by either: 1)

demonstrating the reasonableness of the proposed attorney fees using the lodestar method; or 2)

representing that the parties agreed to plaintiff’s attorney fees separately and without regard to the

amount paid to settle plaintiff’s FLSA claim. See Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d

1222, 1228 (M.D. Fla. 2009).

       III.    Analysis

       A. The Settlement.

       The parties assert that the Agreement reflects a reasonable compromise of the disputed

issues in this case. Doc. 20 at 3-4. The parties have been represented by counsel throughout this

case, exchanged information and their own calculations concerning the amount owed Plaintiff, and

engaged in settlement discussions. Id. The parties represent that there exist disputes concerning

“(1) the number of hours Plaintiff worked for Defendant; (2) whether certain payments made to

Plaintiff constituted commissions; (3) whether the Defendant properly paid the Plaintiff overtime

compensation for all hours worked; and (4) whether the Defendant knew or should have known

the Plaintiff had worked such hours.” Id. at 3. Plaintiff asserts that she is owed $1,839.75 in

unpaid overtime, but, after settlement negotiations and taking into consideration the disputed

issues identified by the parties, Plaintiff agreed to receive a total of $1,675.00 in unpaid wages and

an equal amount in liquidated damages. Id. at 4. The undersigned finds that this is a fair and

reasonable compromise based on the reasons articulated in the Motion. Therefore, the undersigned



3
 In the Eleventh Circuit, unpublished decisions are not binding, but are persuasive authority. See
11th Cir. R. 36-2.




                                                -3-
RECOMMENDS that the Court find that the settlement is a fair and reasonable resolution of

Plaintiff’s FLSA claims.

         B. The Other Terms of the Agreement

         Upon review of the Agreement, the undersigned finds that the Agreement does not contain

a general release, confidentiality provision, non-disparagement clause, or other potentially

problematic contractual provision sometimes found in proposed FLSA settlement agreements.

However, the Agreement includes a provision that contains a sentence that purports to allow the

parties to modify the agreement in writing.4 See Doc. 20-1 at 7. Because that language would

ostensibly permit the parties to modify the agreement without Court approval, the undersigned

finds that the sentence is due to be stricken. Accordingly, it is RECOMMENDED that the Court

strike the final sentence of paragraph 7 of the Agreement, and otherwise find that the terms of the

Agreement do not affect the reasonableness of the settlement.5

         C. Attorney Fees and Costs.

         Plaintiff’s counsel will receive a total of $6,835.00 in attorney fees and costs for

representing Plaintiff in this case. Doc. 20-1 at 4. The parties state that the attorney fees were

“negotiated separately and without regard to the amount paid to the Plaintiff.” Doc. 20 at 4. The

settlement is reasonable to the extent previously discussed, and the parties’ foregoing statement

adequately establishes that the issue of attorney fees and costs was agreed upon separately and

without regard to the amount paid to Plaintiff. See Bonetti, 715 F. Supp. 2d at 1228. Therefore,




4
  The modification clause provides as follows: “The terms of this Agreement are contractual. and
may not be changed, modified, altered, interlineated or supplemented, except by agreement in
writing signed by the Party against whom enforcement of the change, modification, alteration,
interlineation or supplementation is sought” Doc. 20-1 at 7.
5
    The Agreement contains a “severability” provision. Doc. 20-1 at 8.



                                                -4-
the undersigned RECOMMENDS that the Court find the agreement concerning attorney fees and

costs does not affect the fairness and reasonableness of the settlement.

       IV.      Conclusion

       Accordingly, it is respectfully RECOMMENDED that:

       1. The Motion (Doc. 20) be GRANTED;

       2. The Court find the Agreement (Doc. 20-1) to be a fair and reasonable settlement of

             Plaintiff’s claims under the FLSA;

       3. The case be DISMISSED with prejudice; and

       4. The Clerk be directed to close the case.

                                     NOTICE TO PARTIES

       A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions. A party’s failure to file written

objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.

3-1.

       Recommended in Orlando, Florida on January 2, 2020.




Copies furnished to:

Presiding District Judge
Counsel of Record
Unrepresented Party
Courtroom Deputy




                                                  -5-
